                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JAMES EARL SMITH, JR.,

            Petitioner,

v.                                          Case No: 2:18-cv-830-FtM-29MRM
                                              Case No. 2:06-CR-42-FTM-29SPC
UNITED STATES OF AMERICA,

            Defendant.



                             OPINION AND ORDER

      This matter comes before the Court on review of petitioner’s

Second-in-Time Motion Pursuant to 28 U.S.C. 2255 (Cv. Doc. #1; Cr.

Doc. #108) filed on December 26, 2018.             The instant motion is a

second or successive petition, and therefore the court lacks

jurisdiction to consider it.

      Petitioner was charged in 2006 with possession with intent to

distribute fifty grams or more of cocaine base, also known as crack

cocaine.      After   a    jury    trial,    petitioner   was    convicted   and

sentenced to mandatory life imprisonment followed by 10 years

supervised release.        Judgment was entered on November 29, 2006,

and   on   November   9,   2007,     the    Eleventh   Circuit   affirmed    the

conviction and sentence.          A Writ of Certiorari was denied on March

17, 2008.     (Cr. Doc. #91, p. 2.)             Petitioner filed a timely

petition seeking relief under 28 U.S.C. § 2255, which was denied
on August 20, 2009.    Smith v. United States, No. 209-CV-143-FTM-

29SPC, 2009 WL 2590084 (M.D. Fla. Aug. 20, 2009).

     On July 7, 2017, the Court issued an Opinion and Order (Doc.

#106) finding that Amendment 750 to the United States Sentencing

Guidelines Manual did not apply to reduce petitioner’s sentence

because he was sentenced as a career offender.       The Court also

denied petitioner’s pro se motion seeking relief under United

States v. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014).

     To file a second or successive Motion under Section 2255,

petitioner must obtain certification from the Eleventh Circuit

Court of Appeals.   28 U.S.C. § 2255(h); Gilbert v. United States,

640 F.3d 1293, 1308 (11th Cir. 2011).     Section 2255(h) provides

that a second or successive motion must be certified to contain:

          (1) newly discovered evidence that, if proven
          and viewed in light of the evidence as a whole,
          would be sufficient to establish by clear and
          convincing   evidence    that   no   reasonable
          factfinder would have found the movant guilty
          of the offense; or

          (2) a new rule of constitutional law, made
          retroactive to cases on collateral review by
          the Supreme Court, that was previously
          unavailable.

28 U.S.C. § 2255(h).   Petitioner has not indicated that he obtained

certification   from    the   Eleventh   Circuit   authorizing    the

undersigned to consider a second or successive motion.      Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003) (“Without

authorization, the district court lacks jurisdiction to consider



                                - 2 -
a second or successive petition.”); El-Amin v. United States, 172

F. App’x 942, 946 (11th Cir. 2006) (same). 1    The current Motion

must therefore be dismissed for lack of jurisdiction.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #108) is DISMISSED for lack of

jurisdiction as successive.

     2.   The Clerk of the Court shall enter judgment accordingly

and close the civil file.    The Clerk is further directed to place

a copy of the civil Judgment in the criminal file.

     IT IS FURTHER ORDERED:

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.     A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.   28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).     “A [COA] may issue . . . only if the



1 The Court notes that petitioner’s arguments have been rejected
by the Eleventh Circuit. See In re Hires, 825 F.3d 1297, 1303
(11th Cir. 2016) (“And while Descamps is retroactive for a first
§ 2255 motion, we have held that Descamps is not retroactive for
purposes of a second or successive § 2255 motion.”); In re
Hernandez, 857 F.3d 1162, 1164 (11th Cir. 2017) (“Moreover, Mathis
does not provide an independent basis for his application, as the
Supreme Court's holding in Mathis did not announce a “new rule of
constitutional law.”).


                                 - 3 -
applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       To make such a

showing,   Petitioner   “must   demonstrate   that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).       Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this         9th    day of

January, 2019.




Copies:
Petitioner
AUSA




                                  - 4 -
